Exhibit 10.3

Quest Diagnostics Incorporated
Equity Award Agreement


This Equity Award Agreement (the “Agreement”) dated as of February 23, 2015 (the
“Grant Date”) between Quest Diagnostics Incorporated, 3 Giralda Farms, Madison,
NJ 07940 (the “Company”) and the employee to whom the awards described herein
are made (the “Employee”) is subject in all respects to the Company’s Amended
and Restated Employee Long-Term Incentive Plan (the “Plan”). All references to
“Shares” means shares of the Company’s Common Stock.
This Agreement and the awards described herein are effective as of the grant
date but shall be canceled if the Employee fails to complete, not later than
thirty (30) days after such awards are communicated electronically to the
Employee, all the steps to accept the Options (as hereinafter defined)
electronically at the Morgan Stanley Benefit Access website
(www.benefitaccess.com) (the “Site”), including without limitation acknowledging
that the Employee has read all of the documentation provided at the Site and
affixing the Employee’s electronic signature, so that the status indicator at
the Site reflects “Accepted” for the Options.
If the status indicator at the Site for the Options does not reflect “Accepted”
by Midnight on the thirtieth (30th) day after the awards described herein are
communicated electronically to the Employee, this Agreement, and the awards
described herein, shall be cancelled.
The Employee’s taking the necessary steps so that the status indicator at the
Site reflects “Accepted” for the Options will suffice to reflect the Employee’s
acceptance of the RSUs (as hereinafter defined) and the Performance Shares (as
hereinafter defined) as well as the Options. Thus, it is not necessary for the
Employee to make a separate electronic acceptance of the RSUs or the Performance
Shares.
If you are not a United States citizen or resident as such term is defined by
the Internal Revenue Code and you are employed outside the United States, please
consult the “International Supplement” attached as Appendix B to this Agreement.
The International Supplement amends certain terms and conditions of this
Agreement as they apply to individuals employed outside the United States.




AWARDS COVERED BY THIS AGREEMENT


SECTION 1.    Award of Stock Options. The Company hereby awards stock options
(each, an “Option”) to the Employee under the Plan. The number of Options
awarded to the Employee is indicated at the Site. Each Option entitles the
Employee, subject to the terms and conditions of this Agreement and the Plan, to
purchase from the Company at the exercise price set forth for the Options at the
Site (the “Exercise Price”) one Share (an “Option Share”). The Options shall
vest and become exercisable on the terms set forth in Section 4. The Options
shall expire on, and no Option Shares may be purchased pursuant to this
Agreement after, the tenth anniversary of the Grant Date (such tenth anniversary
is referred to as the “Option Expiration Date”). The Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”) may, in its
sole discretion, convert any or all of the Options at any time to a
stock-settled stock appreciation grant. The Options are not intended to be
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement shall be
construed and interpreted in accordance with such intention.

1

--------------------------------------------------------------------------------

Exhibit 10.3

SECTION 2.    Restricted Share Units. The Company hereby awards restricted share
units (each, an “RSU”) to the Employee under the Plan. The number of RSUs
awarded to the Employee is indicated at the Site. Each RSU corresponds to one
Share and constitutes a contingent and unsecured promise of the Company to pay
the Employee one Share on the vesting date for the RSU, subject to the terms and
conditions set forth in the Plan and this Agreement. The RSUs shall vest and
convert to Shares on the terms set forth in Section 4. For purposes of this
Agreement, an “RSU Share” means a Share delivered upon conversion of an RSU.


SECTION 3.    Performance Shares. Capitalized terms used in this Section 3
without definition have the meanings set forth in Appendix A. The Employee shall
be eligible to receive and vest in Shares as provided in this Section 3 and
Section 7 based on (a) the number of target performance shares indicated for the
Employee at the Site (“Target Performance Shares”) and (b) the Company’s
performance during the Performance Period. Performance will be measured as of
the end of the performance period that began on January 1, 2015 and will
continue through December 31, 2017 (the “Performance Period”). 40% of the Target
Performance Shares will be earned based on the annual compounded revenue growth
(“Revenue Growth”) during the Performance Period, determined by comparing the
Company’s Net Revenues for the Final Year of the Performance Period with the
Company’s Net Revenues for the Baseline Year, in each case as reported in the
consolidated statements of operations included in the Company’s audited
financial statements for the relevant year. After the Performance Period,
Revenue Growth will be calculated and the number of Shares to be issued (subject
to vesting under Section 7 and withholding of taxes under Section 14) in respect
of the Revenue Growth performance measure shall be based upon the following
formula (such Shares, and the Shares determined using the Average ROIC
performance measure described below in this Section 3 being “Earned Performance
Shares”:


Annual Compounded Revenue Growth*
“Earnings Multiple”* multiplied by 40% of Target Performance Shares = Earned
Performance Shares
Greater Than or Equal to %
2 x 40% x Target Performance Shares
Equal to %
1 x 40% x Target Performance Shares
Equal to %
0.5 x 40% x Target Performance Shares
Less Than %
0 x 40% a Target Performance Shares

*The Earnings Multiple for Revenue Growth between the percentages designated in
the above table will be interpolated.
35% of the Target Performance Shares will be earned based on the Company’s
average return on invested capital (“Average ROIC”) during the Performance
Period. After the Performance Period, the Average ROIC will be calculated and
the number of Earned Performance Shares to be issued (subject to vesting under
Section 7 and withholding of taxes under Section 14) in respect of the Average
ROIC performance measure shall be based upon the following formula:
Average ROIC*
“Earnings Multiple”* multiplied by 35% of Target Performance Shares = Earned
Performance Shares
Greater Than or Equal to %
2 x 35% x Target Performance Shares
Equal to %
1 x 35% x Target Performance Shares
Equal to %
0.5 x 35% x Target Performance Shares
Less Than %
0 x 35% x Target Performance Shares



*The Earnings Multiple for Average ROIC between the percentages designated in
the above table will be interpolated.
The remaining 25% of the Target Performance Shares will be earned based on the
Company’s total run rate savings (the “Total Invigorate Run Rate Savings”) from
its Invigorate cost excellence program

2

--------------------------------------------------------------------------------

Exhibit 10.3

(“Invigorate”) during the Performance Period. After the Performance Period, the
Total Invigorate Run Rate Savings will be calculated and the number of Earned
Performance Shares to be issued (subject to vesting under Section 7 and
withholding of taxes under Section 14) in respect of the Invigorate performance
measure shall be based upon the following formula; provided, however, that the
Compensation Committee in its discretion may determine that a lesser number of
Earned Performance Shares will be issued:
Total Invigorate Run Rate Savings*
“Earnings Multiple”* multiplied by 25% of Target Performance Shares = Earned
Performance Shares
Greater Than or Equal to $
2 x 25% x Target Performance Shares
Equal to $
1 x 25% x Target Performance Shares
Equal to $
0.5 x 25% x Target Performance Shares
Less Than $
0 x 25% x Target Performance Shares



*The Earnings Multiple for Total Invigorate Run Rate Savings between the amounts
designated in the above table will be interpolated.
The aggregate number of Earned Performance Shares will equal the sum of the
number of Performance Shares earned in respect of the Revenue Growth performance
measure, the number of Earned Performance Shares earned in respect of the
Average ROIC performance measure and the number of Earned Performance Shares
earned in respect of the Invigorate performance measure (after taking into
account the Compensation Committee’s exercise of negative discretion, if any).
The maximum number of Earned Performance Shares is 2x the number of Target
Performance Shares.
STOCK OPTIONS AND RESTRICTED SHARE UNITS


SECTION 4.    Vesting of Options and RSUs.


(a)General Vesting Requirements for Options. Except as otherwise provided below,
the Options shall vest and become exercisable on the vesting dates set forth
below (the “Option Vesting Dates”), provided that the Employee remains in
continuous employment with the Company Group (as defined in Section 23) through
the applicable Option Vesting Date. Options shall be exercisable only to the
extent vested.


Option Vesting Dates            Vesting Percent        Cumulative
First anniversary of Grant Date        33.3%            33.3%
Second anniversary of Grant Date        33.3%            66.6%
Third anniversary of Grant date        33.4%            100%


(b)General Vesting Requirements for RSUs. Except as otherwise provided in this
Agreement, the RSUs shall vest on the vesting dates set forth below (the “RSU
Vesting Dates”), provided that the Employee remains in continuous employment
with the Company Group through the applicable RSU Vesting Date.


RSU Vesting Dates            Vesting Percent        Cumulative
First anniversary of Grant Date        25%            25%
Second anniversary of Grant Date        25%            50%
Third anniversary of Grant date        50%            100%

3

--------------------------------------------------------------------------------

Exhibit 10.3

Except as otherwise set forth in this Agreement, RSUs will convert to Shares as
soon as practicable, and in all cases within fourteen (14) days, after the date
on which the RSUs vest (whether vesting occurs on a RSU Vesting Date or as
provided in Sections 4(d) through 4(f)) and such Shares, net of required tax
withholding as described in Section 14 below, shall be transferred into the
Employee’s account at the Company’s dedicated broker.
(c)Termination of Employment Generally. If the Employee’s employment
terminates for any reason other than those described in Section 4(d) through
4(f) prior to the third anniversary of the Grant Date, any Options and any RSUs
that have not vested as of the date of termination of employment (the Employee’s
“Termination Date”) will be canceled.


(d)Death and Disability. If the Employee’s employment terminates due to
death or Disability (as defined in Section 23), all Options and all RSUs shall
immediately vest.


(e)Change in Control. If within two years following the date of a Change in
Control (as defined in the Plan), the Employee’s employment is terminated by the
Company Group (or its successor) without Cause (as defined in Section 23) or the
Employee resigns from his or her employment for Good Reason (as defined in
Section 23), then all Options and all RSUs shall immediately vest on the
Employee’s Termination Date. Notwithstanding the preceding sentence, in the
event of a Change in Control in which the Company is not the surviving entity,
and the surviving entity or successor to the Company does not agree to assume
the Company’s obligations with respect to the Options under this Equity Award
Agreement or to grant the Employee a Replacement Award (as defined in Section
23), then all Options and all RSUs shall vest immediately prior to the Change in
Control in such a manner that will enable the Employee to participate in the
Change in Control with respect to the Shares issuable upon exercise of the
Options and conversion of the RSUs on the same basis as other holders of the
Company’s outstanding Common Stock.


(f)Involuntary Termination without Cause or Divestiture. If prior to the third
anniversary of the Grant Date, the Employee’s employment is terminated by the
Company Group without Cause or as a result of a divestiture and the Employee is
employed by the divested or purchasing entity, the Employee will immediately
vest in a number of Options and RSUs equal to (i) the number of Options or RSUs,
as applicable, that are scheduled to vest on the next Option Vesting Date or RSU
Vesting Date plus (ii) if the termination occurs prior to the second Option
Vesting Date and second RSU Vesting Date, an additional number of Options and
RSUs, as applicable, determined by multiplying the number of Options or RSUs
that are scheduled to vest on the next Option Vesting Date or RSU Vesting Date
by a fraction (i) the numerator of which is the number of whole months from the
Grant Date or, if the Termination Date occurs more than one year after the Grant
Date, the most recent anniversary of the Grant Date, to the Termination Date and
(ii) the denominator of which is 12; and any unvested Options and any unvested
RSUs will be canceled.


SECTION 5.    Exercise of Options.     The Employee may exercise Options in
accordance with the procedures specified by the Company from time to time. The
Exercise Price of Options shall be paid in full with, or in a combination of:
(a) cash; (b) Shares that are owned by the Employee and are fully vested and
freely transferable by the Employee, duly endorsed or accompanied by stock
powers executed in blank; (c) a net share settlement procedure; or (d) through
the withholding of Shares subject to the Options. The Company in its discretion
may permit the Employee (if the Employee owns Shares that are fully vested and
fully transferable by the Employee) to “attest” to his/her ownership of the
number of Shares required to pay all or part of the purchase price (and not
require delivery of the Shares), in which case the Company will deliver to the
Employee the number of Shares to which the

4

--------------------------------------------------------------------------------

Exhibit 10.3

Employee is entitled, net of the “attested” Shares. If payment is made in whole
or in part with Shares (including through the withholding of Shares subject to
Options), the value of such Shares shall be the mean of its high and low prices
on the New York Stock Exchange Composite list (or such other stock exchange as
shall be the principal public trading market for the Shares) on the day of
exercise. No “reload” or other option will be granted by reason of any such
exercise.
    
SECTION 6.    Exercise of Option After Termination of Employment, Death or
Disability.
The provisions covering the exercise of the Options following termination of
employment are as follows, provided that in no event may any Options be
exercised after the Option Expiration Date:


(a)    Termination in General. If the Employee’s employment terminates for any
reason
other than those described in Section 6(b) through 6(d), the Options that have
vested simultaneously with or before the Employee’s termination of employment
may be exercised for ninety (90) days following such termination (but not beyond
the Option Expiration Date) and such vested Options shall thereafter expire and
cease to be exercisable.


(b)    Death. If the Employee shall die while employed, the Options may be
exercised
through the Option Expiration Date. If the Employee shall die after termination
of employment but while all or any portion of the Options are still exercisable,
they shall remain exercisable through the first anniversary of the date of death
but not beyond the Option Expiration Date.


(c)    Disability. If the Employee’s employment shall terminate due to
Disability, the Options, which shall have in such circumstances vested pursuant
to Section 4(d), shall remain exercisable through the Option Expiration Date.


(d)    Involuntary Termination without Cause or Divestiture. If the Employee’s
employment is terminated by the Company Group without Cause or as a result of a
divestiture and the Employee is employed by the divested or purchasing entity,
then any Options that are vested and exercisable (including any Options that
become vested and exercisable under Section 4(f)) may be exercised through the
first anniversary of the date of termination (but not beyond the Option
Expiration Date) and shall thereafter expire.


PERFORMANCE SHARES


SECTION 7.    Vesting of Performance Shares.


(a)    Performance Share Vesting Period. Except as otherwise provided in this
Agreement, Earned Performance Shares will vest at the end of the vesting period
beginning on the Grant Date and continuing through February 28, 2018 (the
“Performance Share Vesting Period”), provided that the Employee remains in
continuous employment with the Company Group through the end of the Performance
Share Vesting Period. Earned Performance Shares, net of required tax withholding
as described in Section 14 below, will be transferred into the Employee’s
account at the Company’s dedicated broker as soon as practicable after the final
calculation of the number of Earned Performance Shares but in any event on or
prior to March 15, 2018.


(b)    Change in Control. If a Change in Control occurs prior to the end of the
Performance Share Vesting Period then a number of Earned Performance Shares
shall be calculated as of the Change in Control and shall be equal to the
greater of:

5

--------------------------------------------------------------------------------

Exhibit 10.3

(i)the number of Earned Performance Shares that would be awarded if the
calculation under Section 3 were based on the most recent fiscal year end
results of the Company (rather than the Final Year of the Performance Period);
and


(ii)the number of Target Performance Shares.


Such Earned Performance Shares shall not vest solely by virtue of the occurrence
of the Change in Control but shall instead remain subject to vesting, and shall
be transferred into the Employee’s account at the Company’s dedicated broker, as
provided in Section 7(a); provided, however, that in the event of a Change in
Control in which the Company is not the surviving entity, and the surviving
entity or successor to the Company does not agree to assume the Company’s
obligations with respect to the Performance Shares under this Equity Award
Agreement or to grant the Employee a Replacement Award, such Earned Performance
Shares, net of required tax withholding as described in Section 14 below, will
be transferred to the Employee’s account at the Company’s dedicated broker
within five business days after the consummation of the Change in Control. If
within two years following the date of a Change in Control, the Employee’s
employment is terminated by the Company Group (or successor to the Employee’s
employer within the Company Group) without Cause or the Employee resigns from
his or her employment for Good Reason, the Employee shall immediately vest in
the number of Earned Performance Shares calculated in accordance with the first
sentence of this Section 7(b), and (to the extent not previously transferred
pursuant to the preceding sentence) such Earned Performance Shares, net of
required tax withholding as described in Section 14 below, will be transferred
to the Employee’s account at the Company’s dedicated broker within five business
days after the Employee’s Termination Date. If (and only if) the Company
continues to file annual reports pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, following the Change in Control,
including for the Final Year of the Performance Period, then following the end
of the Performance Period, to the extent that the number of Earned Performance
Shares calculated pursuant to Section 3 exceeds the number of Earned Performance
Shares calculated pursuant to the first sentence of this Section 7(b), the full
amount of Earned Performance Shares resulting from the calculation in accordance
with Section 3 (net of the number of Earned Performance Shares, if any,
previously delivered or withheld for taxes under the preceding two sentences)
will be so transferred as provided in Section 7(a). If the Employee terminates
employment prior to the Change in Control, the Earned Performance Shares will
vest, be pro-rated or be canceled, as applicable, in accordance with
Section 7(c).
(c)    Adjustments to Earned Performance Shares and Vesting of Earned
Performance Shares on Termination of Employment. The Employee (or, in the case
of death, the Employee’s beneficiary or estate) shall be entitled to receive
100% of the Earned Performance Shares calculated pursuant to Section 3, and such
Earned Performance Shares shall not be subject to a service-based vesting
requirement, if prior to the end of the Performance Share Vesting Period the
Employee’s employment terminates by reason of death or Disability. Such Earned
Performance Shares (if any) will be delivered as provided in Section 7(a) or
Section 7(b), if applicable. The number of Earned Performance Shares calculated
pursuant to Section 3 to which the Employee is entitled will be adjusted in the
following circumstances:


(i)    Termination of Employment Generally. If the Employee’s employment
terminates prior to the end of the Performance Share Vesting Period for any
reason other than death or Disability or the circumstances described in Section
7(b) or 7(c)(ii), all of the Target Performance Shares will be canceled and none
of the Earned Performance Shares will vest.



6

--------------------------------------------------------------------------------

Exhibit 10.3

(ii)    Involuntary Termination without Cause or Divestiture. If prior to the
end of the Performance Share Vesting Period the Employee’s employment is
terminated by the Company Group without Cause or as a result of a divestiture
and the Employee is employed by the divested or purchasing entity, then,
notwithstanding the provision of Section 7(c)(i), the Employee shall vest in the
number of Earned Performance Shares determined by multiplying the Earned
Performance Shares by a fraction (A) the numerator of which is the number of
full months that the Employee was employed by the Company Group during the
Performance Share Vesting Period plus twelve (but in no event shall the
numerator exceed the number of months in the Performance Share Vesting Period)
and (B) the denominator of which is the number of months in the Performance
Share Vesting Period; and the balance of the Earned Performance Shares will be
canceled.


TERMS AND CONDITIONS APPLICABLE TO ALL AWARDS


SECTION 8.    Cancellation. Notwithstanding anything to the contrary contained
herein, this Agreement shall expire and be canceled, the Employee will not vest
in any additional Options, the Employee may not exercise any Options, whether or
not vested, and all RSUs, RSU Shares and Target Performance Shares (whether or
not vested or earned) shall be canceled if:


(i)    the Employee shall cause the Company or any other member of the Company
Group to suffer financial harm or damage to its reputation (either before or
after termination of employment) through (x) dishonesty, (y) violation of law in
the course of the Employee’s employment or violation of the Company’s Corporate
Compliance Manual and compliance bulletins or other written policies or
(z) material deviation from the duties owed the Company Group by the Employee;
or


(ii)    the Employee is subject to the Executive Share Ownership Policy, as such
policy may be amended from time to time (the “Ownership Policy”), and the
Employee makes any false attestation under the Ownership Policy; or


(iii)    the Employee violates the terms of any confidentiality, non-solicit or
non-compete obligations or any other restrictive covenant set forth in any
agreement between the Employee and the Company or any other member of the
Company Group, or otherwise pursuant to any written policy of the Company or any
other member of the Company Group (in any such case, a “Restrictive Covenant”).


The Company may require the Employee to provide a written certification or other
evidence, from time to time in the Company’s sole discretion, to confirm that no
cancellation event identified in clauses (i), (ii) or (iii) above has occurred,
including upon or following a termination of employment for any reason and/or
during a specified period of time prior to the exercise of any Options or the
scheduled delivery of any Option Shares, RSU Shares or Earned Performance
Shares. If the Employee fails to provide any required certification or other
evidence by the specified deadline, the Company shall have the right to cancel
the Employee’s awards and/or, as discussed in the next paragraph, to cause the
exercise of any Option and the delivery of any Option Shares, RSU Shares or
Earned Performance Shares under this Agreement to be rescinded (and if the
Employee has previously sold the Shares issued pursuant to this Agreement, the
Employee would be required to pay back to the Company the pre-tax proceeds
received from the sale of such Shares).

7

--------------------------------------------------------------------------------

Exhibit 10.3

The Employee understands that the cancellation of any awards or rights under
this Agreement is only one of the remedies that potentially may be asserted
against the Employee for injuries or damages sustained by the Company or any
other member of the Company Group as a result of any action described in this
Section 8 or a violation of any Restrictive Covenant. Such cancellation shall be
in addition to any equitable and legal rights the Company or any other member of
the Company Group has or may have and shall not constitute a release of any
claim that the Company or any other member of the Company Group may have for
damages, past, present, or future. In addition, a breach by the Employee of any
provisions of any Restrictive Covenant that occurs after any exercise of any
Option or delivery of Shares pursuant to this Agreement (including any breach
occurring after termination of employment) shall cause the exercise of the
Option and the delivery of any Option Shares, RSU Shares or Earned Performance
Shares under this Agreement to be rescinded (and if the Employee has previously
sold the Shares issued pursuant to this Agreement, the Employee would be
required to pay back to the Company the pre-tax proceeds received from the sale
of such Shares).
SECTION 9.    Executive Share Ownership Policy


(a)    Employees Subject to Ownership Policy. In consideration of the grant of
the
awards under this Agreement, the Employee agrees that, if the Employee is or
becomes subject to the Ownership Policy, the Options and all Option Shares, the
RSUs and all RSU Shares and the Performance Shares shall be subject to
cancellation pursuant to Section 8(ii) of this Agreement and all Options, Option
Shares, RSUs, RSU Shares, Performance Shares and shares of restricted stock
granted to the Employee by the Company prior to the date hereof (the “Prior
Awards”) shall be subject to cancellation pursuant to Section 8(ii) of this
Agreement (for false attestation under the Ownership Policy), the Shares
obtained on exercise of such Prior Awards after the date hereof shall be subject
to the Ownership Policy pursuant to Section 9(b) of this Agreement and the terms
of Sections 8 and 9(b) hereof are made a part of the terms of each of the Prior
Awards.


(b)    Shares Subject to Ownership Policy. If the Employee is subject to the
Ownership
Policy, any Shares issued under this Agreement or pursuant to any Prior Award
(in each case net of tax withholdings) are subject to such Policy. The Employee
hereby acknowledges and agrees that the investment risk associated with the
retention of any Shares, whether pursuant to the Ownership Policy or otherwise,
is the sole responsibility of the Employee and the Employee hereby holds the
Company and each other member of the Company Group harmless against any claim of
loss related to the retention of the Shares.


SECTION 10.    Non-Transferability; Voting Rights and Dividends.


(a)    Non-Transferability. The awards and rights under this Agreement shall not
be
transferable other than by will or the laws of descent and distribution. The
Options may be exercised during the lifetime of the Employee only by the
Employee except in the case of the Employee’s Disability, in which case the
Options may be exercised by the Employee’s legal representative.


(b)    Voting and Dividend Rights. The Employee will not have any voting,
dividend or
other rights as a stockholder with respect to any Option Shares, RSUs, RSU
Shares, Target Performance Shares or Earned Performance Shares prior to the date
on which he/she is recorded as the holder of such Option Shares, RSU Shares or
Earned Performance Shares on the records of the Company; provided, however that
until RSUs convert to Shares, if the Company declares and pays a regular or
ordinary dividend on its Common Stock, the Employee will be paid a dividend
equivalent for vested and unvested RSUs, but no dividend equivalents will be
paid on any RSUs that are canceled. The Employee

8

--------------------------------------------------------------------------------

Exhibit 10.3

understands that the Option Shares will not be issued to the Employee until
after (and to the extent that) Options are exercised, that Shares will not be
issued to the Employee in respect of RSUs until after (and to the extent that)
RSUs convert to Shares and that, except as provided in Section 7(b), Earned
Performance Shares will not be issued to the Employee until after the final
calculation of the Earnings Multiple as contemplated by Section 3 and any
adjustment under Section 7, it being understood that such issuance shall occur
in any event on or prior to March 15, 2018. The Employee further understands
that all deliveries of Shares under this Agreement shall be net of required tax
withholding as described in Section 14 below. Until Shares have been delivered
to or on behalf of the Employee in respect of any RSUs or Earned Performance
Shares, the Employee shall have only the rights of a general unsecured creditor.


(c)    Assignment. Until Shares are transferred to the Employee’s account at the
Company’s dedicated broker or the Employee otherwise receives physical
possession of any such Shares, the Employee shall have no right to sell, assign,
transfer, pledge or otherwise encumber Shares in any manner. Any purported
attempt to sell, assign, transfer, pledge or otherwise encumber any award under
this Agreement will be void and shall result in the cancellation of such award.
Unless otherwise provided at the time of such transfer or delivery to the
Employee of any Shares issued in respect of vested RSUs or Earned Performance
Shares or Shares issued upon full or partial exercise of the Options, upon such
transfer or delivery to the Employee the Shares will not be subject to any
restrictions on transfer other than those that may arise under the securities
laws or the Company’s policies, but the Shares shall remain subject to
cancellation as provided in Section 8.


SECTION 11.    Consideration. In consideration for the awards under this
Agreement, the
Employee hereby agrees to be bound by all Restrictive Covenants applicable to
the Employee.


SECTION 12.    Clawback. All awards hereunder shall be subject to cancellation
and
recoupment by the Company, and shall be repaid by the Employee to the Company,
to the extent required by law, regulation or listing requirement, or as
determined in accordance with any Company incentive compensation recoupment
policy, in each case, as in effect from time to time.


SECTION 13.    The Plan. The Plan is incorporated herein by reference. The
Employee
acknowledges that he/she has read the terms of the Plan and that those terms
shall govern in the event of any conflict with the terms of this Agreement.


SECTION 14.    Taxes. The partial or full exercise of any Option, the transfer
of Shares
upon conversion of any vested RSUs and the delivery of any Earned Performance
Shares under this Agreement will result in the Employee’s recognition of income
for U.S. federal income tax purposes and shall be subject to tax and tax
withholdings as appropriate. The Company or any other member of the Company
Group that employs the Employee may make such provisions and take such steps as
it may deem necessary or appropriate for the withholding of all federal, state,
local and other taxes required or permitted by law to be withheld with respect
to the exercise of any Options. On the delivery of Shares upon conversion of any
RSUs and upon payment of any Earned Performance Shares, the Company will reduce
the number of Shares to be delivered to the Employee by the amount of the taxes
due (with the Shares valued at the mean between its high and low prices on the
New York Stock Exchange Composite list (or such other stock exchange as shall be
the principal public trading market for the Shares) on the date that the Shares
are valued for purposes of reporting compensation for Federal income tax
purposes). The Company or any other member of the Company Group that employs the
Employee shall have the authority to make arrangements for payment of the
Employee’s share of any employment/payroll taxes (including Federal Insurance
Contributions Act taxes), whether imposition of such taxes occurs upon

9

--------------------------------------------------------------------------------

Exhibit 10.3

exercise of Options, conversion of RSUs, transfer of Earned Performance Shares
or at some other time. In particular, the Employee authorizes his or her
employer to withhold such taxes from any payroll or other payment or
compensation owed to the Employee, subject to the limitations imposed under
Section 409A of the Code.


SECTION 15.    Consent Requirement. If the Company shall at any time determine
that any
consent (as hereinafter defined) is necessary or desirable as a condition of, or
in connection with, the granting of the Options, the issuance or purchase of
Shares or other rights hereunder, or the taking of any other action hereunder (a
“Plan Action”), then no such Plan Action shall be taken, in whole or in part,
unless and until such consent shall have been effected or obtained to the full
satisfaction of the Company. The term “consent” as used herein with respect to
any action referred to in this Section 15 means (i) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or under any federal, state or local law, rule or regulation, (ii) any and all
written agreements and representations by the Employee with respect to the
disposition of Shares, or with respect to any other matter, which the Company
shall deem necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (iii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Company. Nothing herein shall
require the Company to list, register or qualify the Shares on any securities
exchange.


SECTION 16.    Invalidity and Enforcement. If any provision of this Agreement is
deemed
invalid or unenforceable, either in whole or in part, this Agreement shall be
deemed amended to delete or to modify, as set forth in this Section, the
offending provision or provisions and to alter the bounds of this Agreement in
order to render it valid and enforceable. The Company and the Employee
specifically request that any court having jurisdiction over any dispute
relating to this Agreement modify, if possible, any offending provision so that
such provision will be enforceable to the maximum extent permitted by law.


SECTION 17.    No Entitlements. This Agreement is not an employment agreement,
and
nothing in this Agreement or the Plan shall alter an Employee’s status as an
“at-will” employee of the Company Group subject to the rights (if any) that the
Employee may have under any employment agreement existing between any member of
the Company Group and the Employee.


SECTION 18.    Enforcement by Successors and Assigns. The Company and any of its
successors or assignees may enforce the Company’s rights under this Agreement.


SECTION 19.    Entire Agreement. Other than with respect to any nonsolicitation,
non-
competition, nonuse, and non-disclosure obligations of the Employee, this
Agreement constitutes the entire agreement between the Company and the Employee
regarding the Options, the RSUs and the Performance Shares. No modification of
this Agreement will have any force or effect unless such modification is in
writing, signed by the Chief Executive Officer (or by the Senior Vice President,
Chief Human Resources Officer or successor officer) of the Company and the
Employee, and expressly indicates an intent to modify this Agreement.


SECTION 20.    Interpretation. Any dispute, disagreement or matter of
interpretation which
shall arise under the Agreement shall be finally determined by the Compensation
Committee in its absolute discretion.

10

--------------------------------------------------------------------------------

Exhibit 10.3

SECTION 21.    Governing Law. This Agreement and all rights hereunder shall be
governed
by, and construed and interpreted in accordance with, the laws of the state of
New York applicable to contracts made and to be performed entirely within such
state (without reference to its principles of conflicts of law). Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York state court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in state or federal court in New
York City. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


SECTION 22.    Section 409A. It is the intention and understanding of the
parties that none
of the Options, the RSUs or the Performance Shares provide for a deferral of
compensation subject to Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding
and to avoid the imposition on the Employee of any tax, interest or penalty
under Section 409A of the Code in respect of any Options, RSUs or Performance
Shares. Notwithstanding any other provision of this Agreement, the Employee’s
consent shall not be required for any amendment to this Agreement which, in the
reasonable, good faith judgment of the Company, is necessary or appropriate to
avoid the imposition on the Employee of any tax, interest or penalty under
Section 409A of the Code.


SECTION 23.    Defined Terms. As used in this Equity Award Agreement, the
following
terms have the meanings indicated below:


(a)    Cause. “Cause” means


(i)    as to any Employee who is a party to an employment agreement with the
Company or any other member of the Company Group which contains a definition of
“cause,” the definition set forth in such employment agreement;


(ii)    as to any Employee who is not a party to such an employment agreement
but who is eligible to receive severance under a severance plan of the Company
or any other member of the Company Group (other than the Quest Diagnostics
Incorporated Severance Pay Plan) which contains a definition of “cause”, the
definition set forth in such severance plan; and


(iii)as to any other Employee:


(A)repeated failure or refusal to perform duties and responsibilities of his or
her job as required by the Employee’s employer (other than any such failure
resulting from the Employee’s incapacity due to physical or mental illness);

11

--------------------------------------------------------------------------------

Exhibit 10.3

(B)violation of any fiduciary duty or duty of loyalty owed to the Company or any
other member of the Company Group, including without limitation any acts of
theft or dishonesty;


(C)conduct or misconduct that is or threatens to be injurious to the Company or
any other member of the Company Group or that harms or threatens to harm the
reputation or financial position of the Company or any other member of the
Company Group;


(D)the commission of conduct that meets the definition of any felony under state
or federal law, or conviction of, or plea of nolo contendere to, any other
criminal charge that is or threatens to be injurious to the Company or any
member of the Company Group;


(E)willful conduct that violates the Company’s Corporate Compliance Manual and
compliance bulletins or other written policies;


(F)(x) obstructing or impeding, (y) endeavoring to influence, obstruct or impede
or (z) failing to materially cooperate with an investigation authorized by the
Company’s Board of Directors, the board of directors of the Employee’s employer,
a self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency, whether or
not related to the Employee’s employment, or the willful destruction of or
willful failure to preserve documents or other material known to be relevant to
any such investigation;


(G)being found liable in any Securities and Exchange Commission or other civil
or criminal securities law action; or


(H)other egregious conduct that has or could have a serious and detrimental
impact on the Company or any other member of the Company Group.


(b)    Company Group. The “Company Group” means the (i) Company, (ii) any
company or other entity in which the Company owns at least a 50% interest within
the meaning of Section 424(f) of the Code, and (iii) any company or other entity
in which the Company owns at least a 20% interest within the meaning of Section
424(f) of the Code and which the Administrator has designated as a member of the
Company Group for purposes of awards under the Plan. References to employment by
or with the Company Group shall be understood to refer to employment by or with
the Company or any other member of the Company Group.


(c)    Disability. “Disability” means permanent and total disability as
determined under the Company’s long-term disability program for employees then
in effect.


(d)    Good Reason. “Good Reason” means:


(i)    as to any Employee who is a party to an employment agreement with the
Company or any other member of the Company Group which contains a definition of
“good reason,” the definition set forth in such employment agreement;

12

--------------------------------------------------------------------------------

Exhibit 10.3

(ii)    as to any Employee who is not a party to such an employment agreement
but who is eligible to receive severance under a severance plan of the Company
or any member of the Company Group which contains a definition of “good reason”,
the definition set forth in such severance plan; and


(iii)    as to any other Employee, the termination of the Employee’s employment
by the Employee after one of the following events, provided that the Employee’s
termination of employment occurs within sixty (60) days after the occurrence of
any such event:


(A)    any material change in the duties, responsibilities or status (including
reporting responsibilities) of the Employee that is inconsistent in any material
and adverse respect with the Employee’s position(s), duties, responsibilities or
authority with his or her employer immediately prior to such Change in Control
(including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason shall not be deemed to
occur upon a change in duties, responsibilities (other than reporting
responsibilities) or status that is solely and directly a result of the Company
no longer being a publicly traded entity and does not involve any other event
set forth in this paragraph (c);


(B)    a material reduction in the Employee’s aggregate rate of annual base
salary, annual bonus opportunity and equity incentive compensation target
opportunity (including any material and adverse change in the formula for such
targets) as in effect immediately prior to such Change in Control;


(C)    the Employee’s employer requiring the Employee to be based at any office
or location more than fifty (50) miles from the office where the Employee is
located at the time of the Change in Control and as a result causing the
Employee’s commute from his residence at the time of the Change in Control to
the new location to increase by more than fifty (50) miles; or


(D)    a material reduction in the Employee’s retirement, welfare, perquisite
(if any) and other benefits taken as a whole, unless the Employee is permitted
to participate in other plans providing the Employee with materially equivalent
benefits in the aggregate (at materially equivalent or lower cost with respect
to welfare benefit plans);


provided, however, that an event described in (A) through (D) above shall permit
an Employee to terminate his or her employment for Good Reason only if written
notice of such event has been provided by the Employee to his or her employer
and the employer failed to cure such action within thirty (30) days following
receipt of such notice.
(e)    Replacement Award. “Replacement Award” means an equity award that is made
by the surviving entity in a Change in Control in substitution for Options, RSUs
or Performance Shares covered by this Equity Award Agreement and that, in the
sole judgment of the Compensation Committee, affords the Employee economic
opportunity and protections in the event of termination of employment that are
at least as favorable to the Employee in the aggregate as the economic
opportunity and protections afforded by the terms of the Options, RSUs or
Performance Shares, as the case may be, set forth in this Equity Award
Agreement.

13

--------------------------------------------------------------------------------

Exhibit 10.3

SECTION 24.    Leave of Absence and Transfer.


(a)    Leave of Absence. Unless the Administrator expressly provides otherwise,
the Employee’s employment with the Company Group will be deemed to have
terminated when the Employee is no longer employed by or in a service
relationship with the Company or another member of the Company Group (including
by reason of a member of the Company Group ceasing to be such a member);
provided, however, that the Employee’s employment will not be deemed to have
terminated during a bona fide leave of absence approved by the Employee’s direct
employer for medical, personal, educational and/or other permissible purposes
pursuant to policies of the Company Group as in effect from time to time if such
absence does not exceed six months or, if longer, so long as the Participant
retains a right by statute or by contract to return to employment or other
service relationship with the Company Group. The Employee’s leave of absence
shall be considered “bona fide” only if there is a reasonable expectation that
the Employee will return to perform services for the employer.


(b)    Transfers. If the Employee shall be transferred from the Company to
another member of the Company Group or vice versa or from one member of the
Company Group to another, the Employee’s employment shall not be deemed to have
terminated for purposes of this Equity Award Agreement. If, while the Employee
is employed by a member of the Company Group, such entity shall cease to be a
member of the Company Group (whether by virtue of a sale, spin-off or other
disposition or otherwise) and the Employee is not thereupon transferred to and
employed by the Company or another member of the Company Group, then the
Employee’s employment will be treated as a termination due to a divestiture on
the date that the Employee’s employer ceases to be a member of the Company
Group, and the provisions of Section 4(f) (Options and RSUs) and/or Section
7(c)(ii) (Performance Shares) shall govern, as applicable.


SECTION 25.    Acknowledgements. By accepting this Equity Award Agreement, the
Employee agrees that he/she has received and reviewed a copy of:


(a)the Prospectus (link to Prospectus:


(b)http://questnet1.qdx.com/Business_Groups/Legal/policies/stock_option/stock_option.htm)
relating to the Company’s Employee Equity Participation Program and;


(c)the Quest Diagnostics Incorporated 2014 Annual Report on Form 10-K (link to
2014 Annual Report:


(d)the Company’s Policy for Purchasing and Selling Securities (the “Policy”)
(link to Trading Policy:
http://questnet1.qdx.com/Business_Groups/Legal/policies/policies.htm.) The
Employee further agrees to fully comply with the terms of the Policy; and


(e)the Eligibility Policy.











14

--------------------------------------------------------------------------------

Exhibit 10.3

Appendix A
Quest Diagnostics Incorporated
Performance Shares Award Terms
2015 - 2017 Performance Period


Baseline Year - 2014.
Final Year - The Company’s Fiscal Year ended December 31, 2017.
Performance Period - January 1, 2015 through December 31, 2017.
Net Revenues - The Company’s net revenues during the Baseline Year were $7,434.6
million.
ROIC - NOPAT/Invested Capital.
NOPAT - (Income from continuing operations - net income attributable to
non-controlling interests) + (gross interest expense x (1 - statutory tax
rate)).
Invested Capital - Average total Quest Diagnostics stockholders equity + average
total debt.
Average ROIC - Average of the Annual Average ROIC for each year in the
Performance Period.
Annual Average ROIC - NOPAT for a given year within the Performance Period
/Average of the quarter-end Invested Capital balances (including the prior
year-end Invested Capital balance) for a given year within the Performance
Period.
Performance Share Vesting Period - February 23, 2015 through February 28, 2018.
Total Invigorate Run Rate Savings - The sum total, as certified by the Chief
Financial Officer, of the run rate savings from each component of Invigorate,
including, without limitation, the following programs: organization excellence;
information technology excellence; procurement excellence; service excellence;
lab excellence; billing excellence; business process excellence; standardizing
the Company’s processes, information technology systems, equipment and data;
enhancing electronic enabling services; and enhancing reimbursement for the work
the Company performs.



15

--------------------------------------------------------------------------------

Exhibit 10.3

Appendix B
International Supplement


This International Supplement amends certain terms and conditions of, and is
made a part of, the Quest Diagnostics Incorporated Equity Award Agreement dated
as of February 23, 2015 (the “Agreement”) to which this International Supplement
is attached as Appendix B. This International Supplement applies to awards made
to individuals who are not United States citizens or residents, as such term is
defined by the Internal Revenue Code, and who are employed outside the United
States. Capitalized terms that are used without definition in this International
Supplement have the meanings set forth in the Agreement.


1.    Disability. Sections 4(d) is amended to provide that if the Employee’s
employment shall terminate as a result of a medical condition for which the
Employee receives disability income benefits from a governmental program, all
Options and all RSUs shall vest. All references in the Agreement to Sections
4(d), including without limitation the reference to Section 4(d) set forth in
Section 7(c), shall be understood as referring to Sections 4(d) as so amended.
2.    Taxes. The first two sentences of Section 14     are replaced in their
entirety to read as follows: “Depending on applicable tax rules, the Employee
may recognize income for income tax purposes upon the grant, vesting, exercise
or settlement of the awards covered by this Agreement, and the Employee shall be
subject to tax and tax withholdings as appropriate.” References in Section 14 to
Federal income tax and Federal Insurance Contribution Act taxes shall be
understood as references to the comparable taxes in the jurisdiction in which
the Employee is employed.

16